CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Typographical Error in 02/07/2022 Notice of Allowability
	The Notice of Allowability mailed February 7, 2022 inadvertently only listed claims 34-42 as being the allowed claims on the form PTOL-37.  It should have listed claims 34-52 due to a typographical error.  Therefore, this corrected Notice of Allowability is being mailed to clarify the record that the allowed claims are claims 34-52.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s Statement of Reasons for Allowance remains the same as was set forth in the February 7, 2022 Notice of Allowability and will NOT be repeated here.

Conclusion
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/TERRENCE R. TILL/					Conferees:  /SC/ and /GAS/
Reexamination Specialist, Art Unit 3993